 1                                                CHIEF JUDGE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7

 8

 9   UNITED STATES OF AMERICA,                         No. CR 18-217

10                   Plaintiff,                        ORDER SEALING DEFENDANT’S
           vs.                                         SENTENCING MEMORANDUM
11                                                     AND EXHIBITS 6 AND 7
     KEITH STRAND,
12
                     Defendant.
13

14

15          THE COURT, having reviewed the defendant’s Motion to Seal, and finding that

16   the Sentencing Memorandum and reports of experts found in Exhibits 4 and 6 contain

17   private, protected, and sensitive information the disclosure of which could be harmful to

18   compelling interests, IT IS HEREBY ORDERED

19          Defendant’s Sentencing Memorandum and Exhibits 4 and 6 shall be sealed.

20          Signed this 2nd date of June, 2021.

21

22                                                A
                                                  RICARDO S. MARTINEZ
23                                                CHIEF UNITED STATES DISTRICT
                                                  JUDGE
24

25


      ORDER TO SEAL                                                         LAW OFFICE OF
                                                                      CATHY GORMLEY, PLLC
      KEITH STRAND                                               7511 Greenwood Avenue Suite 821
                                                                     Seattle, Washington 98103
                                                                (206) 624-0508 FAX (206) 622-9091
